Citation Nr: 0806732	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ankle disability, prior to June 16, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for right ankle disability.

3.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1986 to 
January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Because the veteran's right ankle disability claim remained 
pending following the RO's grant of a 10 percent rating in 
April 1991, the Board has identified his claim for a higher 
rating for his right ankle disability as separate issues as 
stated on the title page.  In addition, as service connection 
was previously denied for cervical spine disability, the 
Board must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen his 
claim because it relates to the Board's jurisdiction to 
adjudicate the merits of the previously denied claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  The 
Board has thus identified the issue as stated on the title 
page.  

The veteran's right ankle and cervical spine claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are not 
productive of large or thrombotic hemorrhoids that are 
irreducible with excessive redundant tissue, secondary anemia 
or fissures.

2.  The RO denied service connection for a congenital fusion 
anomaly, C5-6 and C7-T1, (claimed as cervical pain) in an 
April 1993 rating decision.  The veteran did not perfect an 
appeal of that decision, and it is, therefore, final.

3.  The evidence received since the April 1993 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's cervical spine disability claim.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected hemorrhoids are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2007).

2.  The April 1993 RO rating decision that denied service 
connection for congenital fusion anomaly, C5-6 and C7-T1 
(claimed as cervical pain) is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

3.  New and material evidence has been received, and the 
veteran's claim for service connection for a cervical spine 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Here, notice was provided to the veteran in June and August 
2003, prior to the initial AOJ decision on his claims.  The 
notices were deficient as they failed to notify the veteran 
of the fourth Pelegrini II element.  The Board finds, 
however, that the veteran has not been prejudiced by this 
deficiency in notice because the veteran had actual knowledge 
of this element of notice, which is evidenced by his multiple 
submissions of both medical and lay evidence in support of 
his claim.  Thus the purposes of the notice requirements have 
not been frustrated and the error in failing to provide 
notice of the fourth Pelegrini II element has not affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show error did not affect the essential fairness of 
the adjudication). 

The Board further notes that the veteran has not been 
provided notice that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, given the denial hereafter of 
the veteran's claims, any questions as to a disability rating 
or an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claims.

Finally, as these letters relate to the veteran's claim for a 
compensable disability rating for service-connected 
hemorrhoids, the Board notes that the Court of Appeals for 
Veterans Claims (Court) issued a recent decision regarding 
notice to be provided on such claims.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
Vazquez-Flores v. Peake, the Court held that, for a claim 
seeking increased compensation for an already service-
connected disability, 38 U.S.C.A. § 5103(a) requires that VA 
notify the claimant that he/she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life in 
order to substantiate the claim.  Vazquez-Flores, slip op. at 
5-6.

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication.  Although any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, VA can avoid reversal 
by showing that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra at 
9.

In this case, the Board finds that any notice errors as set 
forth in the Vasquez-Flores decision did not affect the 
essential fairness of the adjudication of the veteran's claim 
for a compensable disability rating for service-connected 
hemorrhoids.  The veteran was advised in the pre-adjudicatory 
notices that he must provide evidence demonstrating a 
worsening or increase in the severity of his disability, and 
that such information could include different types of 
medical and lay evidence such as statements from his doctors, 
including physical and clinical findings and the results of 
any laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment.  In addition, he was notified that it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran responded to the notices sent and 
identified medical evidence as well as submitted medical 
evidence in connection with his claim, which affirmatively 
demonstrated his understanding of the need to provide VA with 
information and evidence to support his claim.  

Further, the veteran demonstrated actual knowledge that he 
needed to show the effect that the worsening of his service-
connected hemorrhoids had on his employment and daily life.  
At VA examinations conducted in September 2003 and January 
2007, the veteran reported problems with his daily life that 
he believed were due to his service-connected hemorrhoids.  

Post-adjudication, the veteran was sent correspondence in 
October 2004 that notified him of the Diagnostic Code that 
contains the criteria of what is necessary to show 
entitlement to a higher disability rating for his service-
connected hemorrhoids, although the criteria under this 
Diagnostic Code are not of such a nature as to require a 
demonstration of anything other than a noticeable worsening 
or increase in severity of the disability and the effect of 
that worsening on the veteran's employment and life.  In 
other words, the rating criteria for a higher disability 
rating for the veteran's service-connected hemorrhoids do not 
require a showing of specific measurements or test results.  

Furthermore, the October 2004 communication advised the 
veteran of what Diagnostic Codes were relevant to his claim 
and the rating criteria and the range of severity for each 
Diagnostic Code.  Thus, although the veteran has not been 
given general notice that a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide a range of severity of a particular 
disability from 0 percent to as much as 100 percent, such 
lapse in notice is not prejudicial because the veteran has 
been provided specific notice of the Diagnostic Codes 
applicable to his service-connected disability and the rating 
criteria and range of severity particular to those Diagnostic 
Codes.

Thus the Board finds that any deficiencies in the pre-
adjudicatory notices provided to the veteran are 
nonprejudicial as the veteran either had actual knowledge or 
a reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render the pre-adjudicatory deficiencies nonprejudicial 
because the veteran was provided notice of the missing 
elements and subsequent adjudication.  Accordingly, the Board 
finds that any error in the pre-adjudicatory notices provided 
to the veteran on his claim for an increased disability 
rating have not affected the essential fairness of the 
adjudication, and the veteran is not prejudiced thereby.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted substantial evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  For 
these reasons, the Board finds that any defects in the notice 
given to the veteran relating to his claims are not 
prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from June 
2002 through September 2005.  The veteran identified private 
medical treatment records, which were obtained by the RO.  
Any private treatment records identified but not obtained 
were not accessible to VA due to the provider's unknown 
change of address.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statement 
of the Case of what evidence had been obtained and 
considered.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in September 2003 and 
January 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

Finally, as to the veteran's cervical spine disability claim, 
in this decision the Board reopens the claim of service 
connection remands the matter for further development.  Thus, 
no discussion of VA's duties to notify and assist is 
required.

II.  Increased Rating for Hemorrhoids

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected hemorrhoids are currently 
evaluated as noncompensable under Diagnostic Code 7336.  
Under this code, external or internal hemorrhoids are 
assigned a noncompensable rating when they are mild or 
moderate.  A 10 percent disability rating is assigned when 
external or internal hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A maximum 20 percent disability rating 
is assigned when there are external or internal hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  

Medical evidence relevant to this claim consists only of VA 
treatment records, dated from June 2002 through July 2003, 
and the reports of two VA examinations from September 2003 
and January 2007.  This evidence shows the veteran has both 
external and internal hemorrhoids.  None of it, however, 
shows that they are large or thrombotic, irreducible and with 
excessive redundant tissue evidencing frequent recurrences.  
Thus the criteria for a 10 percent disability are not met.

Although the veteran has consistently reported persistent 
bleeding from his hemorrhoids, there is no evidence that this 
has led to secondary anemia.  Nor is there evidence of 
fissures.  The VA treatment records show the veteran 
underwent a flexible sigmoidoscopy in April 2003.  This test 
revealed the veteran had internal hemorrhoids that were 
retroflexed.  The report states that the veteran has bleeding 
from these hemorrhoids but did not rule out that the veteran 
may have fissures as well.  However, there is no indication 
that further follow up was undertaken to determine whether 
the veteran in fact has fissures.  No fissures were noted on 
examination in January 2007.  Thus there is no medical 
evidence indicating that the veteran has fissures.  The 
criteria for a 20 percent evaluation are, therefore, not met.

Therefore, the Board finds that the preponderance of the 
evidence is against finding that the veteran's hemorrhoids 
warrant a compensable disability rating.  The Board 
acknowledges that the veteran reported having fecal leakage 
and bloody discharge that he relates to his hemorrhoids, and 
the January 2007 VA examiner noted he had partial 
incompetence of the external sphincter.  However, fecal 
leakage is not a criterion for establishing a higher 
disability rating for hemorrhoids under Diagnostic Code 7336.  
If the veteran is claiming that he has sphincter incompetence 
as a result of his service-connected hemorrhoids, he is free 
to submit a claim of secondary service connection for this 
condition.  


III.  Claim to Reopen for Service Connection for Cervical 
Spine Disorder

In an April 1993 rating decision, the RO denied service 
connection for congenital fusion anomaly C5-6 and C7-T1.  
Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105.  Although the veteran initiated an appeal by filing a 
timely notice of disagreement, he did not perfect his appeal 
within the allowed time period.  Therefore, the April 1993 
rating decision is final.  38 U.S.C.A. § 7105.

In June 2003, the RO received a claim for service connection 
for "cervical pain."  Since the veteran had previously been 
denied service connection for a cervical spine disorder, the 
Board finds that the June 2003 claim is actually a claim to 
reopen.  The Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) (West 2002) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to April 1993 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

Evidence received since April 1993 consists of the veteran's 
statements, VA treatment records, VA examination report from 
January 2007, and private treatment records.  The Board finds 
that some of this evidence is new and material.  Specifically 
the Board finds that the VA treatment records from 2005 show 
the veteran has a current cervical spine disability beyond 
the congenital fusion anomaly of the C5-6 and C7-T1 
vertebrae.  An August 2005 magnetic resonance imaging (MRI) 
study revealed there was extremely severe spinal stenosis at 
the C3-4 level due to a large central paracentral herniated 
disc severely compressing the cord midline and to the left of 
midline and resulting in myelomalacia of the cord; a 
bilateral large herniated disc in the foramina also at C3-4 
level; a large central herniated disc at the C4-5 level 
compressing the cord in the midline and extending into the 
neural foramina bilaterally, also associated with bilateral 
neural foraminal stenosis and myelomalacia of the cord; 
fusion of the C5-6 level; and a smaller right paracentral 
herniated disc at the C6-7 level flattening the cord to the 
right of midline and bilateral neural foramina stenosis due 
to spurs or discs.  In September 2005, the veteran underwent 
surgery (C3-7 laminectomy and fusion) for cervical stenosis 
and myelopathy.  Since the veteran's current claim is for 
"cervical pain," this evidence is material as it shows a 
currently disability beyond what was previously of record 
(the congenital fusion anomaly at the C5-6 and C7-T1 levels) 
that may be subject to service connection.  

Thus the Board finds that this evidence is new, in that it 
was not previously of record, and material, in that it 
relates to a previously unestablished fact.  New and material 
evidence having been received, the veteran's claim for 
service connection for a cervical spine disorder is reopened.


ORDER

A compensable disability rating for service-connected 
hemorrhoids is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for cervical spine disability has been 
presented; to this extent, the appeal is granted.

REMAND

The veteran's right ankle and cervical spine disability 
claims must be remanded for the following reasons.

Right Ankle Disorder

In an March 1990 rating action, the RO granted service 
connection for osteochondritis dissecans of the right talus 
("right ankle disability") evaluated initially as zero 
percent disabling.  The veteran filed a Notice of 
Disagreement against the assigned noncompensable rating in 
April 1990.  A Statement of the Case was issued, and the 
veteran perfected an appeal in May 1990 by filing a VA Form 
1-9.  In January 1991, the Board remanded the veteran's 
appeal instructing that a VA examination be given to the 
veteran to determine the current status of his right ankle 
disorder.  A VA examination was conducted in April 1991, and 
later that month, the RO issued a rating decision granting a 
10 percent disability rating for the veteran's right ankle 
disability effective January 5, 1990, the day after the 
veteran's discharge from service.

In May 1991, the RO sent the veteran a letter, with the April 
1991 rating decision attached, indicating that "[s]ince the 
benefits sought have been allowed, your appeal is being 
withdrawn without appellate review."  At the same time, the 
RO sent a letter to the Board in which it stated that the 
"benefits sought on appeal have been granted by subsequent 
actions by this office and we ask that you remove this case 
from your docket."  The law at the time of the RO's action, 
however, provided that an agency of original jurisdiction was 
precluded from withdrawing a notice of disagreement or a 
substantive appeal after one was filed.  38 C.F.R. 
§ 19.125(c) (1991).  Thus, although the RO granted the 
veteran a compensable rating for his right ankle disability 
in the April 1991, that increase did not constitute the full 
benefit available at that time because the possibility 
remained that the veteran might have prevailed for a higher 
disability rating at the Board.  

Pursuant to the governing regulations, the RO was precluded 
from withdrawing the veteran's substantive appeal on its own 
action.  The veteran's original claim for a higher disability 
rating, therefore, remains pending.  There being no prior 
final decision, the actual issue before VA is entitlement to 
an initial disability rating in excess of 10 percent prior to 
June 16, 2003, and in excess of 20 percent thereafter.

Furthermore, the Board notes that there have been interim 
denials of claims seeking an increased rating for the 
service-connected right ankle disability.  Since there has 
been no final decision rendered on the initial claim for a 
higher disability rating for the service-connected right 
ankle disability, any interim submissions are considered as 
part of the original claim.  See Jennings v. Mansfield, 509 
F.3d 1362, 1368 (2007).  In light of the foregoing, this 
matter must be remanded to the RO for further development and 
adjudication.  This action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, if the 
claim is again denied, the RO should afford the veteran an 
opportunity to respond with evidence and/or argument.

In reaching this determination, the Board observes that the 
veteran has been receiving treatment at the VA medical 
facility in Daytona Beach, Florida.  It does not appear as 
though all of these records are in the claims file.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, any records not previously 
obtained should be obtained on remand.

Cervical Spine Disorder

The service medical records contain the report of an x-ray of 
the cervical spine taken six months into service that reveals 
the veteran has a partial congenital fusion anomaly of C5-6 
and of C7-T1 levels of the cervical spine.  Although this 
condition was not noted upon entry into service, it is clear 
from the medical records that this was considered to be a 
congenital anomaly.  By its very nature, therefore, it 
preexisted the veteran's entrance into service.  See 
38 C.F.R. § 3.304.  

For there to be entitlement to service connection for the 
veteran's cervical spine disorder, the medical evidence must 
show that the congenital anomaly of the cervical spine was 
aggravated during service.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service.  
Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

The veteran argues that he injured his neck in service and, 
since then, his neck disorder has continued to worsen.  The 
service medical records show the veteran was treated in 
October 1986 for an injury to the neck that occurred while 
playing football.  X-rays taken showed only the congenital 
fusion anomaly.  The final assessment was neck strain.  The 
veteran was seen several times in October with these 
complaints, but there is no record in the subsequent service 
medical records of any continuing complaints related to the 
veteran's neck.  

The veteran was provided a VA examination on his cervical 
spine in January 2007.  A thorough history was obtained, 
including the veteran's in-service neck injury as well as a 
closed head injury received in a motorcycle accident in 2000.  
Although the examiner was thorough in his examination and 
gave an opinion, his opinion failed to specifically address 
whether there was a permanent aggravation (increase of the 
disability) of the congenital fusion anomaly during service.  
Thus the Board finds that a new VA examination is needed in 
order to obtain such an opinion.

Duty to Notify

The Board notes that, during the pendency of the veteran's 
claims, there have been changes in the law with regard to 
VA's duty to notify the veteran on both service connection 
and increased rating claims.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  These cases 
established additional obligations as to what VA has to do to 
appropriately notify a veteran in relation to his claims.  
Thus further notice should be provided to the veteran that 
complies with these new notice obligations.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).

2.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran.  This should 
specifically include any outstanding records 
of VA medical care from the VA facility in 
Daytona Beach, Florida, from January 1990 
through to the present, and from any other 
facility or source identified by the 
veteran.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

3.  The veteran should be scheduled for an 
appropriate VA examination.  The claims file 
must be made available and reviewed by the 
examiner.  The examiner should perform all 
necessary tests and report all right ankle 
symptoms as well as range of motion findings 
for the veteran's right ankle.  He or she 
must also opine whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's congenital 
fusion anomaly of the C5-6 and C7-T1 was 
permanently aggravated (increased in 
disability) during service.  The Board 
directs the examiner's attention to the 
October 1986 treatment notes in the service 
medical records that show the veteran 
sustained a neck strain in service.  A 
complete rationale should be provided for 
any opinion given.  

4.  Then, the RO must readjudicate the 
veteran's claims.  If the readjudication of 
the veteran's claims does not resolve them, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


